Title: To Thomas Jefferson from John Browne Cutting, 21 July 1824
From: Cutting, John Browne
To: Jefferson, Thomas


Dear Sir,
Washington
21st July 1824
I duly received this morning your favour of the 18th but that of the 2d—in which you had the goodness to send me one document (the presscopy of my account,) and other information, no doubt partinent to my case has not arrived in Washington. I have examined the minutes kept at the post office here: and no mail dated the 2d or 3d was receiv’d from Charlottesville.I write this day to John Winn Esqr Post Master, stating that such a letter from You directed to me in Washington was certainly sent from Monticello to the Charlottesville Post Office—either on the 2d or 3d of July 1824.I will yet hope to recover this letter; but whether I do recover it or not—I beg you to accept my most grateful acknowledgements—for your kindness and attention to, Dear Sir.Your much obliged & obed. ServtJohn Browne Cutting